Exhibit 10.1

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of July 26,
2013 (this “Agreement”), is by and among PHILLIPS 66 PARTNERS LP, a Delaware
limited partnership (the “Partnership”), PHILLIPS 66 PARTNERS GP LLC, a Delaware
limited liability company and the general partner of the Partnership (the
“General Partner”), PHILLIPS 66 PARTNERS HOLDINGS LLC, a Delaware limited
liability company ( “Holdings”), 66 PIPELINE LLC,  a Delaware limited liability
company (“66 Pipeline”), PHILLIPS 66 COMPANY, a Delaware corporation (“Phillips
66 Company”), PHILLIPS TEXAS PIPELINE COMPANY, LTD., a Texas limited partnership
(“Phillips Texas Pipeline”), PHILLIPS 66 CARRIER LLC, a Delaware limited
liability company (“Carrier”) and PHILLIPS 66 PIPELINE LLC, a Delaware limited
liability company (“Phillips 66 Pipeline”) (each, a “Party” and collectively,
the “Parties”).

 

RECITALS

 

WHEREAS, the General Partner and Phillips 66 Company have caused the formation
of the Partnership, pursuant to the Delaware Revised Uniform Limited Partnership
Act (as amended from time to time, the “Delaware Partnership Act”), for the
purpose of owning, operating, developing and acquiring primarily fee-based crude
oil, refined petroleum product and natural gas liquids pipelines and terminals
and other transportation and midstream assets, as well as engaging in any other
business activity that is approved by the General Partner and that lawfully may
be conducted by a limited partnership organized under the Delaware Partnership
Act.

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

1.             66 Pipeline filed a certificate of conversion under the Delaware
Limited Liability Company Act (as amended from time to time, the “Delaware LLC
Act”) and converted from a Delaware corporation named “66 Pipe Line Company” to
a Delaware limited liability company;

 

2.             Phillips 66 Company formed the General Partner under the Delaware
LLC Act and contributed $1,000 in exchange for all of the limited liability
company interests in the General Partner;

 

3.             Phillips 66 Company, as the limited partner, and the General
Partner, as the general partner, formed the Partnership under the Delaware
Partnership Act and contributed $980 and $20, respectively, in exchange for a
98% limited partner interest (the “Initial LP Interest”) and a 2% general
partner interest, respectively, in the Partnership;

 

4.             Phillips Texas Pipeline formed Carrier under the Delaware LLC Act
and contributed $1,000 in exchange for all of the limited liability company
interests in Carrier;

 

5.             Phillips Texas Pipeline formed Holdings under the Delaware LLC
Act and contributed $1,000 in exchange for all of the limited liability company
interests in Holdings;

 

--------------------------------------------------------------------------------


 

6.             On or prior to June 1, 2013, pursuant to the contribution,
conveyance and assumption documents set forth on Exhibit A (the “Conveyance
Documents”), each of the following were consummated:

 

(a)         Phillips Texas Pipeline conveyed to Carrier, as a capital
contribution, (i) its interest in all pipe and equipment and a majority of
existing third party rights-of-way related to that certain pipeline referred to
as the “Sweeny to Pasadena pipeline,” (ii) four of the five parcels of land held
in fee by Phillips Texas Pipeline at that certain refined petroleum product
terminal located in Pasadena, Texas (together with the assets described in
6(d)(iii) and (iv) below, the “Pasadena Terminal”) and (iii) one parcel of land
held in fee at the Sweeny Refinery owned by Phillips 66 Company;

 

(b)         Phillips Texas Pipeline distributed (i) to 66 Pipeline, a 99%
limited liability company interest in each of Holdings and Carrier and (ii) to
Phillips 66 Pipeline, a 1% limited liability company interest in each of
Holdings and Carrier, and 66 Pipeline and Phillips 66 Pipeline were each
admitted as a member of each of Holdings and Carrier;

 

(c)          66 Pipeline distributed to Phillips 66 Pipeline (i) all of its 99%
limited liability company interest in Holdings and (ii) all of its 99% limited
liability company interest in Carrier;

 

(d)         Phillips 66 Pipeline conveyed to Carrier, as a capital contribution,
each of the following:

 

(i)             (A) all pipe and equipment and all existing third-party
rights-of-way in that certain Wood River to Hartford refined petroleum products
pipeline and that certain Hartford to Explorer refined petroleum products
pipeline (collectively, the “Hartford Connector Pipelines”) and the refined
petroleum products terminal and storage system located in Hartford, Illinois
(the “Hartford Terminal” and, together with the Hartford Connector Pipelines,
the “Hartford Connector Products System”); (B) all third-party contracts related
to the Hartford Connector Products System; and (C) all equipment, supplies and
inventories of spare parts related to the Hartford Connector Products System;

 

(ii)          (A) all pipe and existing third-party rights-of-way in that
certain Clifton Ridge to Lake Charles 20-inch crude oil pipeline; (B) all pipe
and existing third-party rights-of-way in that certain Shell to Clifton Ridge
crude oil pipeline; (C) all pipe and existing third-party rights-of-way in that
certain Pecan Grove to Clifton Ridge crude oil pipeline (together with the
pipelines described in clauses (ii)(A) and (B), the “Clifton Ridge Crude
Pipeline System”); (D) all third-party contracts related to the Clifton Ridge
Crude Pipeline System; and (E) all equipment, supplies and inventories of spare
parts related to the Clifton Ridge Pipeline System;

 

(iii)       (A) all third-party contracts related to the assets comprising the
Pasadena Terminal and (B) all equipment, supplies and inventories of spare parts
related to the Pasadena Terminal; and

 

2

--------------------------------------------------------------------------------


 

(iv)      (A) one tract of land held in fee at the Hartford Terminal and (B) one
tract of land held in fee at the Pasadena Terminal.

 

(e)          Phillips 66 Pipeline conveyed to Holdings, as a capital
contribution, (i) all third-party contracts related to the assets comprising
that certain crude oil terminal located on the Calcasieu River approximately ten
miles from Phillips 66 Company’s Lake Charles Refinery (the “Clifton Ridge
Terminal”) and the assets comprising that certain crude oil terminal, including
a barge dock and related assets, located adjacent to the Clifton Ridge Terminal
(the “Pecan Grove Terminal”) and (ii) all equipment, supplies and inventories of
spare parts related to the Clifton Ridge Terminal and Pecan Grove Terminal;

 

(f)           Phillips 66 Pipeline conveyed to Holdings, as a capital
contribution, 100% of the limited liability company interests in Carrier, and
Holdings was admitted as a member of Carrier;

 

(g)          Phillips 66 Pipeline distributed to Phillips 66 Company 100% of the
limited liability company interests in Holdings, and Phillips 66 Company was
admitted as a member of Holdings;

 

(h)         Phillips 66 Company conveyed to Holdings, as a capital contribution,
(i) the Clifton Ridge Terminal and the Pecan Grove Terminal, other than certain
parcels of land on which Phillips 66 Company’s Sulphur lubricants facility is
located and a certain right-of-way for a related lubricants pipeline, and
(ii) goodwill;

 

(i)             Phillips 66 Company conveyed to Carrier, on behalf of Holdings,
as a capital contribution, (A) the remainder of the existing third-party
rights-of-way in the pipeline corridor related to the Sweeny to Pasadena
pipeline; (B) the remainder of the existing third-party rights-of-way in the
pipeline corridor related to the Clifton Ridge to Lake Charles 20-inch crude oil
pipeline; (C) certain fee property in the pipeline corridor related to the
Sweeny to Pasadena pipeline; (D) all pipeline and existing third-party
rights-of-way extending from the barge dock at the Hartford Terminal to the
other assets at the Hartford Terminal; and (E) all parcels of land held in fee
by Phillips 66 Company at the Hartford Terminal, other than certain parcels of
land on which Phillips 66 Company’s Hartford lubricants facility is located;

 

7.             Effective as of June 1, 2013, (a) pursuant to that certain Right
of Way Agreement, dated as of May 31, 2013, by and between WRB Refining LP, a
Delaware limited partnership (“WRB Refining”), and Carrier, WRB Refining granted
to Carrier an easement for the Wood River to Hartford refined petroleum products
pipeline and (b) pursuant to that certain Partial Assignment and Assumption and
Bill of Sale Agreement, dated as of June 1, 2013, by and between WRB Refining
and Carrier, WRB Refining assigned to Carrier an easement for the Hartford
Connector Products System;

 

8.             Effective as of June 7, 2013, the Partnership, as borrower, and
Holdings, as initial guarantor, entered into a $250 million senior unsecured
revolving credit facility with RBS Securities Inc., as a joint lead arranger,
JPMorgan Chase Bank, N.A., as the administrative agent,

 

3

--------------------------------------------------------------------------------


 

and several other commercial lending institutions in certain other roles and as
lenders and letter of credit issuing banks; and

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the matters provided for in Article II will occur in accordance
with its respective terms;

 

WHEREAS, if the Over-Allotment Option (as defined herein) is exercised, each of
the matters provided for in Article III will occur in accordance with its
respective terms; and

 

WHEREAS, the stockholders, members or partners of the Parties have taken or
caused to be taken all corporate, limited liability company and partnership
action, as the case may be, required to approve the transactions contemplated by
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

 

“Closing Date” means the date on which the closing of the purchase and sale of
Common Units to the Underwriters pursuant to the Underwriting Agreement occurs.

 

“Closing Time” means the time on the Closing Date at which the closing of the
purchase and sale of Common Units to the Underwriters pursuant to the
Underwriting Agreement occurs.

 

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

 

“Company Group” means Phillips 66 Company, 66 Pipeline, Phillips Texas Pipeline,
and Phillips 66 Pipeline.

 

“Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

 

“General Partner Unit” means a general partner unit representing a fractional
part of the general partner interest in the Partnership having the rights set
forth in the Partnership Agreement.

 

“Offering” means the initial public offering of the Partnership’s Common Units
pursuant to the Registration Statement.

 

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the
Closing Date, among Phillips 66 Company, Phillips 66 Pipeline, the General
Partner and the Partnership, as such agreement may be amended, supplemented or
restated from time to time.

 

4

--------------------------------------------------------------------------------


 

“Option Period” means the period from the Closing Date to the date that is
thirty days after the Closing Date.

 

“Option Units” has the meaning set forth in Article III.

 

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of February 21, 2013.

 

“Over-Allotment Option” has the meaning assigned to it in the Partnership
Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date.

 

“Partnership Group” means the Partnership, the General Partner, Holdings and
Carrier.

 

“Registration Statement” means the Registration Statement on Form S-1 filed with
the United States Securities and Exchange Commission (Registration
No. 333-187582), as amended.

 

“Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the Partnership
Agreement.

 

“Underwriters” means the members of the underwriting syndicate listed in the
Underwriting Agreement.

 

“Underwriting Agreement” means the firm commitment underwriting agreement
entered into by and among the Partnership and the underwriters named in the
Registration Statement with respect to the Offering.

 

ARTICLE II

CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 

Each of the following transactions set forth in Sections 2.1 through 2.6 shall
be completed as of the Effective Time in the order set forth herein:

 

2.1          Execution of the Partnership Agreement.  The General Partner and
Phillips 66 Company, as the organizational limited partner, shall amend and
restate the Original Partnership Agreement by executing the Partnership
Agreement in substantially the form included in Appendix A to the Registration
Statement, with such changes as the General Partner and Phillips 66 Company may
agree.

 

2.2          Contribution of QCR Balances. Phillips 66 Company hereby
contributes its net receivable quick cash recall (“QCR”) balances to Holdings,
as a capital contribution, such that each of Holdings and Carrier (through a
further capital contribution from Holdings) can settle their respective
individual net payable QCR balances under the existing treasury services

 

5

--------------------------------------------------------------------------------


 

management agreements in place between Phillips 66 Company and each of Holdings
and Carrier on a cashless basis.

 

2.3          Prepayment of Certain Projects. (a) Phillips 66 Company hereby
contributes $3.0 million to Holdings, as a capital contribution, and
(b) Holdings hereby contributes $0.3 million to Carrier, as a capital
contribution, in each case for the prepayment of certain projects to be
completed by Holdings and Carrier, respectively, as contemplated in Article VIII
of the Omnibus Agreement.

 

2.4          Contribution of the Holdings Interest to the General Partner. 
Phillips 66 Company hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the General Partner a portion of its
limited liability company interests in Holdings with a value equal to 2% of the
equity value of the Partnership immediately after the Closing (the “Holdings
Interest”), and the General Partner hereby accepts such Holdings Interest as a
capital contribution from Phillips 66 Company. Notwithstanding any provision of
the limited liability company agreement of Holdings (the “Holdings LLC
Agreement”) to the contrary, the General Partner is hereby admitted to Holdings
as a member of Holdings holding the Holdings Interest and hereby agrees that it
is bound by the Holdings LLC Agreement.  Phillips 66 Company hereby continues as
a member of Holdings with respect to the portion of its limited liability
company interest in Holdings not transferred to the General Partner.

 

2.5          Contribution of the Holdings Interest to the Partnership.  The
General Partner hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers to the Partnership the Holdings Interest in
exchange for (a) a continuation of the General Partner’s 2% general partner
interest in the Partnership (represented by 1,437,433 General Partner Units) and
(b) the issuance to the General Partner of all of the limited partner interests
in the Partnership classified as “Incentive Distribution Rights” under the
Partnership Agreement, and the Partnership hereby accepts such Holdings
Interest.  Notwithstanding any provision of the Holdings LLC Agreement to the
contrary, the Partnership is hereby admitted to Holdings as a member of Holdings
and hereby agrees that it is bound by the Holdings LLC Agreement.   Immediately
following such contribution of the Holdings Interest, Phillips 66 Company shall
and does hereby continue as a member of Holdings, and the General Partner shall
and does hereby cease to be a member of Holdings and shall thereupon cease to
have or exercise any right or power as a member of Holdings, and Holdings is
hereby continued without dissolution.

 

2.6          Additional Contribution of Holdings Interests.  Phillips 66 Company
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to the Partnership (a) all right, title and interest in and to all of
Phillips 66 Company’s remaining limited liability company interests in Holdings
in exchange for (a) 16,328,362 Common Units representing a 22.7% limited partner
interest in the Partnership, and (b) 35,217,112 Subordinated Units representing
a 49.0% limited partner interest in the Partnership, and the Partnership hereby
accepts such limited liability company interests.  Immediately following such
contribution of such limited liability company interests, the Partnership shall
and does hereby continue as the sole member of Holdings and Phillips 66 Company
shall and does hereby cease to be a member of Holdings and shall thereupon cease
to have or exercise any right or power as a member of Holdings, and Holdings is
continued without dissolution.  The Parties acknowledge and agree

 

6

--------------------------------------------------------------------------------


 

that, pursuant to and subject to the terms and conditions of the Omnibus
Agreement, and in consideration of the Partnership’s issuance of Common Units
and Subordinated Units to Phillips 66 Company under this Section 2.6, Phillips
66 Company has granted to the Partnership Group a nontransferable, nonexclusive,
royalty-free right and license to use the name “Phillips 66” (the “Name”) and
any other trademarks owned by Company that contain the Name, the Name together
with the distinctive shield graphic, the shield graphic alone, or the name
“Phillips 66 Partners” together with the partial outline shield graphic.

 

Each of the following transactions set forth in Sections 2.7 through 2.9 shall
be completed as of the Closing Time, and in any event only after completion of
the transactions set forth in Sections 2.1 through 2.6, in the order set forth
herein:

 

2.7          Public Cash Contribution.  The Parties acknowledge that, in
connection with the Offering, public investors, through the Underwriters, have
made a capital contribution to the Partnership of $377,775,000 in cash in
exchange for 16,425,000 Common Units (the “Firm Units”) representing a 22.9%
limited partner interest in the Partnership, and new limited partners are being
admitted to the Partnership in connection therewith.

 

2.8          Payment of Transaction Expenses and Retention of Proceeds by the
Partnership.  The Parties acknowledge (a) the payment by the Partnership, in
connection with the closing of the Offering, of transaction expenses in the
amount of approximately $4.7 million, excluding underwriting discounts of
$22,666,500 in the aggregate but including (i) a structuring fee of 0.375% of
the gross proceeds of the Offering payable to certain of the Underwriters
(the “Structuring Fee”), (ii) an advisory fee of $625,000 payable to Evercore
Group L.L.C. and (iii) reimbursement of certain expenses by the Underwriters,
and (b) the retention by the Partnership of $351.4 million for general
partnership purposes, including (i) to prefund potential future acquisitions
from Phillips 66 Company and its affiliates and third parties and potential
future expansion capital expenditures and (ii) to fund ongoing working capital
needs of Holdings.

 

2.9          Redemption of the Initial LP Interest from the Partnership and
Return of Initial Capital Contribution.  The Partnership hereby redeems the
Initial LP Interest held by Phillips 66 Company and hereby refunds and
distributes to Phillips 66 Company the initial contribution, in the amount of
$980, made by Phillips 66 Company in connection with the formation of the
Partnership, along with any interest or other profit that resulted from the
investment or other use of such initial contribution.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

EXERCISE OF OVER-ALLOTMENT OPTION

 

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 2,463,750 Common Units representing a 3.4% limited partner interest
in the Partnership (the “Option Units”) at the Offering price per Common Unit
set forth in the Registration Statement, net of underwriting discounts and the
Structuring Fee.  Upon the expiration of the Option Period, any Option Units not
purchased by the Underwriters pursuant to the Underwriting Agreement will be
issued on a deferred basis to Phillips 66 Company as part of the contribution
transactions described in Section 2.6.

 

ARTICLE IV

FURTHER ASSURANCES

 

From time to time after the date hereof, and without any further consideration,
each of the Parties shall execute, acknowledge and deliver additional
instruments, notices and other documents, and will do all such other acts and
things, all in accordance with applicable law, as may be necessary or
appropriate to more fully and effectively carry out the purposes and intent of
this Agreement.  Without limiting the generality of the foregoing, the Parties
acknowledge that the Parties have used their good faith efforts to identify all
of the assets being contributed to the Partnership Group as required in
connection with this Agreement.  However, due to the age of some of the assets
and the difficulties in locating appropriate data with respect to some of the
assets, it is possible that assets intended to be contributed ultimately to the
Partnership Group were not identified and therefore are not included in the
assets contributed to the Partnership Group as of the Effective Time.  It is the
express intent of the Parties that the Partnership Group own all assets
necessary to operate the assets that are identified in this Agreement and in the
Registration Statement.  To the extent that any assets were not identified but
are necessary to the operation of the assets that are so identified in this
Agreement and in the Registration Statement, then the intent of the Parties is
that all such unidentified assets are intended to be conveyed to the Partnership
Group pursuant to this Agreement.  To the extent any such assets are identified
at a later date, the Parties shall take all appropriate action required in order
to convey such assets to the Partnership or any applicable Partnership Group
subsidiaries.  Likewise, to the extent that any assets that are conveyed to the
Partnership Group hereunder are later identified by the Parties as assets that
the Parties did not intend to convey to the Partnership Group as reflected in
the Registration Statement, the Parties shall take all appropriate action
required to convey such assets to the appropriate Company Group member.

 

Furthermore, without limiting any liabilities of the Company Group or other
remedies of the Partnership Group applicable under this Agreement or any other
agreements, if and to the extent that the valid, complete and perfected transfer
or assignment of any assets by any member of the Company Group to any member of
the Partnership Group or the acquisition of any assets from any member of the
Company Group by any member of the Partnership Group would be a violation of
applicable law, or require any additional consents, approvals or notifications
in connection with the transfer of such assets by any member of the Company
Group to any member of the Partnership Group that have not been obtained or made
by the Effective Time,

 

8

--------------------------------------------------------------------------------


 

then, unless the Parties shall otherwise mutually determine, the transfer or
assignment of such assets to such member of the Partnership Group or the
assumption of such assets by such member of the Partnership Group, as the case
may be, shall be automatically deemed deferred and any such purported transfer,
assignment or assumption shall be null and void until such time as all legal
impediments are removed or such consents, approvals and notifications have been
obtained or made.  Notwithstanding the foregoing, in such event the Company
Group shall (a) hold such assets in trust for the benefit of the Partnership
Group, (b) not transfer or assign such assets, in whole or in part, other than
with the prior consent of the Partnership, and (c) use its reasonable best
efforts to assure that each member of the Partnership Group receives all of the
benefits of the assets attempted to have been transferred to it until such time
as the attempted transfer is complete, and each member of the Partnership Group
shall bear all costs associated with such assets (except costs associated with
the attempted transfer or perfecting such transfer, and subject to offset of any
benefits of the assets not received by the Partnership Group against associated
costs incurred by the Company Group ) as if the transfer had been valid and
complete.

 

ARTICLE V

ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

 

5.1                               Order of Completion of Transactions.  The
transactions provided for in Sections 2.1 through 2.6 shall be completed as of
the Effective Time in the order set forth in Article II.  The transactions
provided for in Sections 2.7 through 2.9 shall be completed as of the Closing
Time in the order set forth in Article II.  Following the completion of the
transactions set forth in Article II, the transactions provided for in
Article III, if they occur, shall be completed.

 

5.2                               Effectiveness of Transactions. 
Notwithstanding anything contained in this Agreement to the contrary, (a) none
of the provisions of Sections 2.1 through 2.6 shall be operative or have any
effect until the Effective Time and (b) none of the provisions of Sections 2.7
through 2.9 or Article III shall be operative or have any effect until the
Closing Time, at which respective time all such applicable provisions shall be
effective and operative in accordance with Section 5.1 without further action by
any Party.

 

ARTICLE VI

MISCELLANEOUS

 

6.1                               Costs.  Except for the transaction expenses
set forth in Section 2.8, Holdings shall pay all expenses, fees and costs,
including, but not limited to, all sales, use and similar taxes arising out of
the contributions, distributions, conveyances and deliveries to be made under
Article II and shall pay all documentary, filing, recording, transfer, deed and
conveyance taxes and fees required in connection therewith.  In addition,
Holdings shall be responsible for all costs, liabilities and expenses (including
court costs and reasonable attorneys’ fees) incurred in connection with the
implementation of any conveyance or delivery pursuant to Article IV (to the
extent related to any of the contributions, distributions, conveyances and
deliveries to be made under Article II).

 

9

--------------------------------------------------------------------------------


 

6.2                               Headings; References; Interpretation.  All
Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof.  The words “hereof,” “herein” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, and not to any particular provision of this Agreement.  All references
herein to Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement.  All personal pronouns used in this Agreement, whether used in the
masculine, feminine or neuter gender, shall include all other genders, and the
singular shall include the plural and vice versa.  The use herein of the word
“including” following any general statement, term or matter shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not non-limiting language (such as “without limitation,”
“but not limited to” or other words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
could reasonably fall within the broadest possible scope of such general
statement, term or matter.

 

6.3                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

6.4                               No Third Party Rights.  The provisions of this
Agreement are intended to bind the Parties as to each other and are not intended
to and do not create rights in any other person or confer upon any other person
any benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

 

6.5                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all Parties had signed
the same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

 

6.6                               Applicable Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.  EACH OF THE PARTIES
HERETO AGREES THAT THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT
THIS AGREEMENT HAS BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. 
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE
SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE
FEDERAL COURTS SITTING IN THE STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH
PARTY IS NOT OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE,
TO APPOINT AND MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT
FOR ACCEPTANCE OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTIES OF THE NAME AND
ADDRESS OF SUCH AGENT.

 

6.7                               Severability.  If any of the provisions of
this Agreement are held by any court of competent jurisdiction to contravene, or
to be invalid under, the laws of any political body having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Agreement.  Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be invalid and an
equitable adjustment shall

 

10

--------------------------------------------------------------------------------


 

be made and necessary provision added so as to give effect to the intention of
the Parties as expressed in this Agreement at the time of execution of this
Agreement.

 

6.8                               Amendment or Modification.  This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties.  Each such instrument shall be reduced to writing and shall be
designated on its face as an amendment to this Agreement.  Notwithstanding
anything in the foregoing to the contrary, any amendment executed by the
Partnership or any of its subsidiaries shall not be effective unless and until
the execution of such amendment has been approved by the conflicts committee of
the General Partner’s board of directors.

 

6.9                               Integration.  This Agreement and the
instruments referenced herein and in the exhibits attached hereto supersede all
previous understandings or agreements among the parties, whether oral or
written, with respect to the subject matter of this Agreement and such
instruments.  This Agreement and such instruments contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof.  There are no unwritten oral agreements between the parties.  No
understanding, representation, promise or agreement, whether oral or written, is
intended to be or shall be included in or from part of this Agreement unless it
is contained in a written amendment hereto executed by the parties hereto after
the date of this Agreement.

 

6.10                        Deed; Bill of Sale; Assignment.  To the extent
required and permitted by applicable law, this Agreement shall also constitute a
“deed,” “bill of sale” or “assignment” of the assets and interests referenced
herein.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

 

PHILLIPS 66 COMPANY

 

 

 

 

 

By:

/s/ T.G. Taylor

 

 

T.G. Taylor

 

 

Executive Vice President, Commercial, Marketing,

 

 

Transportation and Business Development

 

 

of Phillips 66 Company

 

 

 

 

PHILLIPS 66 PIPELINE LLC

 

 

 

 

 

 

 

By:

/s/ C.L. Brooks

 

 

C.L. Brooks

 

 

Vice President

 

 

 

 

PHILLIPS TEXAS PIPELINE COMPANY, LTD

 

By:

Phillips 66 Pipeline LLC, General Partner

 

 

of Phillips Texas Pipeline Company, Ltd.

 

 

 

 

By:

/s/ C.L. Brooks

 

 

C.L. Brooks

 

 

Vice President

 

 

 

 

66 PIPELINE LLC

 

 

 

 

 

 

 

By:

/s/ C.L. Brooks

 

 

C.L. Brooks

 

 

Vice President

 

 

 

 

PHILLIPS 66 PARTNERS LP

 

By:

Phillips 66 Partners GP LLC,

 

 

General Partner of Phillips 66 Partners LP

 

 

 

 

 

 

 

By:

/s/ J.T. Liberti

 

 

J.T. Liberti

 

 

Vice President and Chief Operating Officer

 

 

of Phillips 66 Partners GP LLC

 

[Second signature page follows.]

 

First Signature page to Contribution Agreement

 

--------------------------------------------------------------------------------


 

 

PHILLIPS 66 PARTNERS GP LLC

 

 

 

 

 

 

 

By:

/s/ B.R. Wenzel

 

 

B.R. Wenzel

 

 

Vice President and Treasurer

 

 

of Phillips 66 Partners GP LLC

 

 

 

 

PHILLIPS 66 PARTNERS HOLDINGS LLC

 

By:

Phillips 66 Company

 

 

Sole Member of Phillips 66 Partners Holdings LLC

 

 

 

 

By:

/s/ B.R. Wenzel

 

 

B.R. Wenzel

 

 

Vice President and Treasurer

 

 

of Phillips 66 Company

 

 

 

 

PHILLIPS 66 CARRIER LLC

 

By:

Phillips 66 Partners Holdings LLC,

 

 

Sole Member of Phillips 66 Carrier LLC

 

By:

Phillips 66 Company,

 

 

 

 

 

 

 

By:

/s/ B.R. Wenzel

 

 

B.R. Wenzel

 

 

Vice President and Treasurer

 

 

of Phillips 66 Company

 

Second Signature page to Contribution Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Conveyance Documents

 

1.                                      Action of Contribution with Limited
Warranty (Calcasieu Parish, Louisiana), dated May 31, 2013, by and between
Phillips 66 Company and Holdings.

 

2.                                      Right of Way Agreement (Calcasieu
Parish, Louisiana), dated May 31, 2013, by and between Phillips 66 Company and
Carrier (Clifton Ridge to Westlake pipeline).

 

3.                                      Partial Assignment and Assumption and
Bill of Sale Agreement (Calcasieu Parish, Louisiana), dated as of May 31, 2013,
by and between Phillips 66 Company and Carrier (Clifton Ridge to Westlake
pipeline).

 

4.                                      Assignment and Assumption and Bill of
Sale Agreement (Calcasieu Parish, Louisiana), dated as of May 31, 2013, by and
between Phillips 66 Company and Carrier.

 

5.                                      Assignment and Assumption and Bill of
Sale Agreement (Calcasieu Parish, Louisiana), dated as of May 31, 2013, by and
between Phillips 66 Pipeline and Carrier.

 

6.                                      Action of Contribution with Limited
Warranty (Calcasieu Parish, Louisiana), dated May 31, 2013, by and between
Phillips 66 Pipeline and Carrier.

 

7.                                      Right of Way Agreement (Calcasieu
Parish, Louisiana), effective as of June 1, 2013, by and between Holdings and
Carrier.

 

8.                                      Special Warranty Deed (Madison
County, Illinois), dated May 31, 2013, by and between Phillips 66 Company and
Carrier.

 

9.                                      Quitclaim Deed (Madison
County, Illinois), dated May 31, 2013, by and between Phillips 66 Company and
Carrier.

 

10.                               Assignment and Assumption and Bill of Sale
Agreement (Madison County, Illinois), dated as of May 31, 2013, by and between
Phillips 66 Company and Carrier.

 

11.                               Assignment and Assumption and Bill of Sale
Agreement (Madison County, Illinois), dated as of May 31, 2013, by and between
Phillips 66 Pipeline and Carrier.

 

12.                               Assignment and Assumption and Bill of Sale
Agreement (Madison County, Illinois), dated as of May 31, 2013, by and between
Phillips 66 Pipeline and Carrier.

 

13.                               Partial Assignment and Assumption and Bill of
Sale Agreement (Madison County, Illinois), dated as of May 31, 2013, by and
between Phillips 66 Pipeline and Carrier.

 

14.                               Special Warranty Deed (Madison
County, Illinois), dated as of May 31, 2013, by and between Phillips 66 Pipeline
and Carrier.

 

15.                               Right of Way Agreement (Madison
County, Illinois), dated effective as of June  1, 2013, by and between WRB
Refining and Carrier.

 

16.                              Partial Assignment and Assumption and Bill of
Sale Agreement (Harris County, Texas), dated as of May 31, 2013, by and between
Phillips 66 Company and Carrier.

 

17.                               Special Warranty Deed (Harris County, Texas),
dated as of May 31, 2013, by and between Phillips 66 Company and Carrier.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

18.                               Partial Assignment and Assumption and Bill of
Sale Agreement (Harris County, Texas), dated as of May 31, 2013, by and between
Phillips 66 Pipeline and Carrier.

 

19.                               Special Warranty Deed (Harris County, Texas),
dated as of May 31, 2013, by and between Phillips 66 Pipeline and Carrier.

 

20.                               Assignment and Assumption and Bill of Sale
Agreement (Harris County, Texas), dated as of May 31, 2013, by and between
Phillips Texas Pipeline and Carrier.

 

21.                               Special Warranty Deed (Harris County, Texas),
dated as of May 31, 2013, by and between Phillips Texas Pipeline and Carrier.

 

22.                               Assignment and Assumption and Bill of Sale
Agreement (Brazoria County, Texas), dated as of May 31, 2013, by and between
Phillips 66 Company and Carrier.

 

23.                               Special Warranty Deed (Brazoria County,
Texas), dated as of May 31, 2013, by and between Phillips 66 Company and
Carrier.

 

24.                               Partial Assignment and Assumption and Bill of
Sale Agreement (Brazoria County, Texas), dated as of May 31, 2013, by and
between Phillips 66 Pipeline and Carrier.

 

25.                               Assignment and Assumption and Bill of Sale
Agreement (Brazoria County, Texas), dated as of May 31, 2013, by and between
Phillips Texas Pipeline and Carrier.

 

26.                               Special Warranty Deed (Brazoria County,
Texas), dated as of May 31, 2013, by and between Phillips Texas Pipeline and
Carrier.

 

27.                               Contribution, Conveyance and Assumption
Agreement, dated as of May 31, 2013, by and between Phillips 66 Pipeline and
Holdings.

 

28.                               Distribution Agreement, dated as of May 31,
2013, by and between 66 Pipeline and Phillips 66 Pipeline.

 

29.                               Distribution Agreement, dated as of May 31,
2013, by and between Phillips Texas Pipeline and 66 Pipeline.

 

30.                               Distribution Agreement, dated as of May 31,
2013, by and between Phillips Texas Pipeline and Phillips 66 Pipeline.

 

31.                               Distribution Agreement, dated as of May 31,
2013, by and between Phillips 66 Pipeline and Phillips 66 Company.

 

32.                               Partial Assignment and Assumption and Bill of
Sale Agreement, dated as of June 1, 2013, by and between WRB Refining LP and
Carrier.

 

Exhibit A-2

--------------------------------------------------------------------------------